DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the arguments/amendment after non-final rejection (hereinafter “Response”) dated 02/09/2022.  Claim(s) 1, 6-12, and 17-22 are presently pending.  Claim(s) 1, 8, 10, and 19 is/are amended.  Claim(s) 2-5 and 13-16 is/have been cancelled.  Claim(s) 21-22 is/are new.
Response to Amendment
The rejection of claim(s) 1, 4, 6-7, 10-11, 15 and 17-18 is/are withdrawn in light of the submitted amendment to the claims.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1, 6-7, 9-11, 17-18, and 20-21 under 35 USC 103 as being unpatentable over Vigneau (US Pat. Pub. No. 2006/0292398 A1) in view of Sun (US Pat. No. 9,835,199 B2) with motivation provided by Bengtsson (US Pat. Pub. No. 2006/0216429 A1).

Response to Arguments
Regarding the rejection of claim(s) 2-3, 5, 9, 13-15, 16, and 20 under 35 USC 103 as being unpatentable over Vigneau (US Pat. Pub. No. 2006/0292398 A1) in view of Sun (US Pat. No. 9,835,199 B2) with motivation provided by Bengtsson (US Pat. Pub. No. 2006/0216429 A1), the applicant(s) argues that these references, separately or combined, do not teach the claimed coating comprising a layer of CuAl soft metal matrix and a molybdenum disulfide solid lubricant distributed through the soft metal matrix, as required by the amended claim 1, since the Applicant(s) allege that the teachings of Sun cut against the modification of Vigneau to include a CuAl soft metal matrix applied upon a titanium alloy substrate, as is disclosed by the present invention’s specification and newly added claims 21 and 22.  
The Office respectfully considers this argument not persuasive.  Specifically, the Applicant(s) point to the passage of Sun which specifies that the self-lubricating copper alloy coating (“mixed layer”) of Sun, which may include aluminum (see Col. 3, ln 30-33), may be applied to a substrate (“metal matrix”) which may include carbon steel, stainless steel or copper, and is preferably cold-rolled carbon steel thin sheet or cold-rolled carbon steel strip (see Col. 3, ln 26-29).  The Applicant(s) allege that this suggestion cuts against the use of the coating materials taught by Sun within the setting of a titanium allow substrate, as occurs in the present invention and in Vigneau.  The Examiner infers that by “cuts against”, the Applicant(s) intend to argue that Sun teaches away from the proposed combination.  However, Sun does not limit the substrates upon which the coating may be applied to only this set of materials, rather stating “the metal matrix described in the present invention includes, but is not limited to, carbon steel, stainless steel or copper” (see Col. 3, ln 26-28).  Further, while Sun does not explicitly teach that the substrate may be a titanium alloy, and while Sun provides a preferred substrate to be cold-rolled carbon steel rather than titanium, neither of these constitute a teaching away from using the coating materials described by Sun in the setting of a titanium substrate.  As stated in MPEP 1504.03(III), "A reference may be said to teach away when a person of ordinary skill, upon reading the reference...would be led in a direction divergent from the path that was taken by the applicant." See In re Haruna, 249 F.3d 1327, 58USPQ2d 1517 (Fed. Cir. 2001).  The mere fact that Sun omits titanium from the non-limiting listed substrate materials or that Sun identifies a preferred material which is not titanium does not constitute teaching away, since a person of ordinary skill in the art would not be led to the conclusion that the coating of Sun could not be used on a titanium substrate, or that such a usage would render the coating of Sun inoperable or ineffective.  
Further, as presented in the prior Non-Final Rejection of 11/09/2021, Bengtsson and Sun provide clear motivation for one of ordinary skill in the art to use the coating materials of Sun in the context of a titanium substrate.  Bengtsson teaches that it is commonly known in the art to use copper aluminum alloys (CuAl) as anti-wear coating layers for turbine blade roots in general (see Non-Final Rejection, para. 17).  Further, Sun teaches a self-lubricating coating which seeks to solve the same problem as the coating of Vigneau, that of abrasion resistance and lubricity under high temperature and pressure (Non-Final Rejection, para. 18), therefore, as previously stated in the prior Non-Final Rejection, it would be obvious to one of ordinary skill in the art to apply the anti-wear coating materials (copper aluminum alloy) of Sun, which are commonly known in the art to perform effectively on turbine blade roots, to the titanium blade root of Vigneau in order to solve the same problem in the context of Vigneau’s titanium blade root.  The Examiner therefore presents that the Non-Final Rejection of 11/09/2021 provides a clear prima-facia case of obviousness supported by the motivations described above and in said Non-Final Rejection.  The Examiner further presents that Sun does not teach away from the proposed modification of Vigneau according to Sun for the reasons identified above, therefore, the burden of proof remains with the Applicant(s) to provide evidence as to why such a modification would be improper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 9-11, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneau (US Pat. Pub. No. 2006/0292398 A1) in view of Sun (US Pat. No. 9,835,199 B2) with motivation provided by Bengtsson (US Pat. Pub. No. 2006/0216429 A1).
Regarding claim 1, Vigneau discloses a coating (self-lubricating coating 28) for a blade root/disk interface (see Fig. 1-4, [0004-0005], [0022]), comprising: a layer of soft metal matrix (nickel), and a solid lubricant (graphite) distributed through the soft metal matrix (see Fig. 2 and [0018], ln 7-15).
Vigneau fails to teach that the soft metal matrix is CuAl, and that the solid lubricant is molybdenum disulfide.
Bengtsson teaches that it is known in the art to form anti-wear coatings for turbojet fan blade roots, such as that described by Vigneau, such that they include layers composed of copper aluminum alloys (CuAl) in order to protect the blade roots ([0004]).
Sun exhibits a self-lubricating coating similar to that of Vigneau, comprising a “mixed layer” of copper alloy (soft metal matrix), and a solid lubricant distributed through the copper alloy (Fig. 1 and Col. 3, ln 14-21).  Sun teaches that the copper alloy (soft metal matrix) be a composition of copper and aluminum (CuAl) (Col. 3, ln 26-33), and the solid lubricant may be composed of one or both of molybdenum disulfide and graphite (Col. 3, ln 51-55 and Col. 3, ln 66 – Col. 4, ln 7).  Sun teaches that such a configuration provides good abrasion resistance and lubricity under conditions of high temperature and pressure on the coating (Col. 4, ln 5-8 and ln 16-24), as may be experienced in a turbofan engine blade/root interface.
While Sun does not explicitly teach the use of the self-lubricating coating within a turbojet application, Sun is relevant art to Vigneau since Sun teaches a self-lubricating coating intended to solve the same problem as described by Vigneau – to reduce wear between two metal components in contact (see Sun, Col. 4, ln 5-8 and ln 16-24 and Vigneau, [0004]).  Because of this fact, and since it is known in the art to use CuAl in protective coatings for reducing wear in turbojet fan blade roots, as described by Bengtsson ([0004]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating at the blade root/disk interface of Vigneau such that the soft metal matrix is a composition of copper and aluminum (specifically CuAl) rather than nickel, and such that the solid lubricant is molybdenum disulfide rather than graphite, as taught by Sun, since such a configuration provides good abrasion resistance and lubricity under conditions of high temperature and pressure on the coating, as described in Sun (Col. 4, ln 5-8 and ln 16-24).
Regarding claim 6, Vigneau further discloses that the layer has a thickness of between 50 micrometers to 200 micrometers (0.00197 to 0.00787 inches) ([0021], ln 1-4), which overlaps the claimed range of 0.001 and 0.005 inches, therefore a value within the disclosed range may be selected which meets the claimed range.
Regarding claim 7, Sun further teaches that the self-lubricating coating “mixed layer” may contain a mass ratio of 1:(0.02-0.2), which, when expressed as percentages and in terms of weight rather than mass (the ratios of which are identical), corresponds to a range of approximately between 2 and 17 weight percent of solid lubricant, and between 83 and 98 weight percent of soft metal matrix.  This range overlaps the claimed range of between 10 and 20 weight percent of solid lubricant, and between 80 and 90 weight percent of soft metal matrix, therefore, in the above modification of Vigneau to include the materials composition taught by Sun, a value of these weight percentages within the taught ranges may be selected which meets the claimed range.
Regarding claim 9, Sun further teaches that when the coating of composition as taught by Sun is exposed to wear (pressure and high temperature), the lubricant is extruded to cover the surface of the coating, thereby generating a solid lubricant based lubricating film (tribofilm) at the wear surface (Col. 4, ln 23-31).
Regarding claim 10, Vigneau further discloses a coated blade root/disk interface, comprising: a blade root (20) mounted in a disk (30) with contact surfaces defining at least one interface between the blade root and the disk (18) (see Fig. 1-4 and [0022]), and a coating at the at least one interface, the coating comprising the layer of soft metal matrix and solid lubricant as described in re claim 1 (see Fig. 1-4 and [0022]). 
Vigneau fails to teach that the soft metal matrix is CuAl, and that the solid lubricant is molybdenum disulfide.
Bengtsson teaches that it is known in the art to form anti-wear coatings for turbojet fan blade roots, such as that described by Vigneau, such that they include layers composed of copper aluminum alloys (CuAl) in order to protect the blade roots ([0004]).
Sun exhibits a self-lubricating coating similar to that of Vigneau, comprising a “mixed layer” of copper alloy (soft metal matrix), and a solid lubricant distributed through the copper alloy (Fig. 1 and Col. 3, ln 14-21).  Sun teaches that the copper alloy (soft metal matrix) be a composition of copper and aluminum (CuAl) (Col. 3, ln 26-33), and the solid lubricant may be composed of one or both of molybdenum disulfide and graphite (Col. 3, ln 51-55 and Col. 3, ln 66 – Col. 4, ln 7).  Sun teaches that such a configuration provides good abrasion resistance and lubricity under conditions of high temperature and pressure on the coating (Col. 4, ln 5-8 and ln 16-24), as may be experienced in a turbofan engine blade/root interface.
While Sun does not explicitly teach the use of the self-lubricating coating within a turbojet application, Sun is relevant art to Vigneau since Sun teaches a self-lubricating coating intended to solve the same problem as described by Vigneau – to reduce wear between two metal components in contact (see Sun, Col. 4, ln 5-8 and ln 16-24 and Vigneau, [0004]).  Because of this fact, and since it is known in the art to use CuAl in protective coatings for reducing wear in turbojet fan blade roots, as described by Bengtsson ([0004]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating at the blade root/disk interface of Vigneau such that the soft metal matrix is a composition of copper and aluminum (specifically CuAl) rather than nickel, and such that the solid lubricant is molybdenum disulfide rather than graphite, as taught by Sun, since such a configuration provides good abrasion resistance and lubricity under conditions of high temperature and pressure on the coating, as described in Sun (Col. 4, ln 5-8 and ln 16-24).
Regarding claim 11, Vigneau further discloses that the at least one interface (region where “contact zone” of the blade contacts the rotor disk, see Fig. 4) is defined by a blade root surface (18) and an opposed disk surface (see Fig. 4 and [0022]), and wherein the coating is on the blade root surface (see Fig. 4 and [0022]).  
Regarding claim 17, Vigneau further discloses that the layer has a thickness of between 50 micrometers to 200 micrometers (0.00197 to 0.00787 inches) ([0021], ln 1-4), which overlaps the claimed range of 0.001 and 0.005 inches, therefore a value within the disclosed range may be selected which meets the claimed range.
Regarding claim 18, Sun further teaches that the self-lubricating coating “mixed layer” may contain a mass ratio of 1:(0.02-0.2), which, when expressed as percentages and in terms of weight rather than mass (the ratios of which are identical), corresponds to a range of approximately between 2 and 17 weight percent of solid lubricant, and between 83 and 98 weight percent of soft metal matrix.  This range overlaps the claimed range of between 10 and 20 weight percent of solid lubricant, and between 80 and 90 weight percent of soft metal matrix, therefore, in the above modification of Vigneau to include the materials composition taught by Sun, a value of these weight percentages within the taught ranges may be selected which meets the claimed range.
Regarding claim 20, Sun further teaches that when the coating of composition as taught by Sun is exposed to wear (pressure and high temperature), the lubricant is extruded to cover the surface of the coating, thereby generating a solid lubricant based lubricating film (tribofilm) at the wear surface (Col. 4, ln 23-31).
Regarding claim 21, Vigneau further discloses that the coating is applied to a titanium alloy substrate ([0021], ln 2-4).
Claim(s) 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneau as modified by Sun according to claim 7 and in further view of Tefft (US Pat. No. 6,751,863 B2).
Regarding claim 8, Vigneau as modified by Sun exhibits the coating of claim 7 and the coated blade root/disk interface of claim 18, wherein the soft metal matrix comprises CuAl (see in re claim 2).  
Both Vigneau and Sun fail to teach that the layer contains between 2 and 8 weight percent of aluminum, and balance copper.
Tefft exhibits a protective coating (80) for reducing wear on a blade root surface at the blade root/disk interface (42) (see Fig. 1 and 4, and Col. 2, ln 2-16).  Tefft teaches that the protective coating may be metal layer with a composition of a copper and aluminum (CuAl) only, wherein, if these two components are the only components in the metal layer, then the layer contains between 6 and 8.5 weight percent of aluminum, and balance copper (see Col. 4, ln 32-46; here, Tefft lists many additional components which may be included in the layer, however Tefft teaches that all of these additional components may be omitted (set to 0%), leaving only copper and aluminum, and impurities which exist in any CuAl layer).  This range overlaps the claimed range of 2 to 8 weight percent of aluminum, and balance copper, therefore a value within the disclosed range may be selected which meets the claimed range (for example, a value of 7 percent weight of aluminum).  Tefft teaches that this composition of CuAl provides protection for to the wear surface upon which it is applied (Col. 4, ln 45-46).
Because both Tefft and Vigneau describe coatings for reducing wear on blade roots at a blade root/disk interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CuAl soft metal matrix layer of Vigneau as modified by Sun, such that the layer contains 7 percent weight aluminum, and balance copper, because this composition is known in the art to protect the wear surface upon which the layer is applied, as described in Tefft (Col. 4, ln 45-46).
Regarding claim 19, the proposed combination exhibits that the soft metal matrix comprises CuAl and that the layer contains 7 weight percent of aluminum, and balance copper (see in re claim 8).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneau as modified by Sun according to claim 11, and in further view of Wayte (US Pat. No. 5,356,545).
Regarding claim 12, Vigneau as modified by Sun according to claim 11 exhibits the coated blade root/disk interface of claim 11.  Vigneau further discloses that the blade root may be made of a titanium alloy ([0007]), and that at least the contact zone of the blade root is covered in the coating ([0010]), but Vigneau fails to explicitly teach that the coating is on both of the blade root surface and the opposed disk surface.  
Wayte exhibits a rotor disk having dovetail slots and blades which may be assembled into the dovetail slots, both being made of titanium (Col. 2, ln 26-29).  Wayte teaches that a dry lubricant anti-wear layer (Col. 2, ln 29-32) or a soft metal protective coating (Col. 2, ln 64-66) may be applied to both of the mating faces of the blade root and the opposed disk surface at a blade root/disk interface in order to increase the fatigue life of the components (Col. 2, ln 64-66).
Because both Vigneau and Wayte describe coatings for protecting titanium blade roots in contact with rotor disk sockets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade root/disk interface of Vigneau, such that the coating of Vigneau is applied to both the both of the blade root surface and the opposed disk surface (the mating surface), as taught by Wayte, in order to increase the fatigue life of the disk in addition to that of the blade root, as described in Wayte (Col. 2, ln 64-66).
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneau as modified by Sun according to claim 10, and in further view of Wayte (US Pat. No. 5,356,545) with motivation provided by Popp (US Pat. No. 4,659,282).
Regarding claim 22, Vigneau as modified by Sun according to claim 10 exhibits the coated blade root/disk interface of claim 10.  Vigneau further discloses that the surface of the blade root at the at least one interface is a titanium alloy surface ([0007], ln 1-3 and [0021], ln 2-4).
Vigneau fails to teach that the surface of the disk at the at least one interface is a titanium alloy surface.
Wayte exhibits a rotor disk having dovetail slots and blades which may be assembled into the dovetail slots, both being made of titanium (Col. 2, ln 26-29).  
Popp teaches that in gas turbine engines, especially gas turbine engines for aircraft, use is made of titanium alloys for rotors and blades due to titanium’s low specific weight and excellent strength at high temperature (Col. 1, ln 17-19 and ln 40-43).
Because both Vigneau and Wayte describe coatings for protecting titanium blade roots in contact with rotor disk sockets, and since both Vigneau and Popp describe gas turbine engine components for aircraft engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disk of Vigneau to be made of titanium alloy, such that the surfaces of both the blade root and the disk which define the at least one interface are titanium alloy surfaces, as taught by Wayte, since titanium alloy is well known in the art for use in forming rotors and blades due to Titanium’s low specific weight and excellent strength at high temperature, as described by Popp (Col. 1, ln 17-19 and ln 40-43).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745